§
  ABIE WOLF,                                                       No. 08-14-00236-CV
                                                 §
  Appellant,                                                         Appeal from the
                                                 §
  v.                                                               243rd District Court
                                                 §
  GARRY AND BONNIE STARR,                                        of El Paso County, Texas
                                                 §
  Appellees.                                                       (TC# 2012DCV5225)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment as to the issue of future mental anguish and loss of use damages. We therefore

reverse that part of the judgment of the court below and render judgment in the amount of zero.

       We further find that there was error in the part of the judgment as to the award of actual

damages. We therefore order that the judgment be reformed to reflect the award of actual damages

of $54,565.15. The remainder of the judgment, as reformed, is affirmed.

       It is the further order that Appellant and Appellees each pay one-half (1/2) the costs of this

appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF DECEMBER, 2020.


                                              YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J, and Yanez, Ret. Senior Justice
Yanez, Ret. Senior Justice (Sitting by Assignment)